EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christian Bodner on March 17, 2021.

The application has been amended as follows: 
Replace claim 8 with the following:
	Claim 8. A cannula for a surgical instrument used for cutting selected tissue in a body cavity while under visual inspection, said cannula comprising:
a hollow central lumen extending from its proximal end to its distal end; 
said proximal end being open and connectable to a surgical handpiece, allowing passage of an optical system and a cutting tool extension system into said hollow central lumen; and 
said distal end being closed;
said cannula has a flat top surface, being circular in cross-section and having a lateral slot in the proximity of said distal end through which a cutting blade can be extended and retracted under operation of the cutting tool extension system while visualizing tissue at said lateral slot with said optical system.


Claim 12. The cannula of claim 8, wherein the flat top surface has a width and dimension spanning a distance from a first side to a second side of the flat top surface, wherein said width dimension of said flat top surface ranges from .1 to 1.5 centimeters. 

	Cancel claim 23. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW YANG whose telephone number is (571)272-3472.  The examiner can normally be reached on 9:00 - 9:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ANDREW YANG/Primary Examiner, Art Unit 3775